United States Navy-Marine Corps
        Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                  v.

                      Jason R. ANGLE
        Hospital Corpsman Second Class (E-5), U.S. Navy
                          Appellant

                          No. 201900034

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                        Decided: 9 May 2019.
                          Military Judge:
               Captain Warren A. Record, JAGC, USN.
Sentence adjudged 10 October 2018 by a general court-martial con-
vened at Region Legal Service Office Southeast, Jacksonville, Florida,
consisting of a military judge sitting alone. Sentence approved by con-
vening authority: reduction to E-1, forfeiture of $1,000.00 for 15
months, confinement for 12 months, and a bad-conduct discharge.
                        For Appellant:
             Commander Robert D. Evans, JAGC, USN.
                            For Appellee:
                         Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

          Before FULTON, CRISFIELD, and ATTANASIO,
                    Appellate Military Judges.
                    United States v. Angle, No. 201900034


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2